Mr. Justice Breese delivered the opinion of the Court: It is appellant’s misfortune, if he bought this land in good faith, paid for it, went into possession and made valuable improvements, that there was, at the time of his purchase, an older and a better title to the land in another person. It is not shown, nor can it be admitted, that appellant’s equity is superior in any respect to that of appellee Bishop. Their equities were equal when Bishop acquired the legal title by purchase from Buby. Appellant claims under Bun tain’s deed to McKeen, prior in date to Green’s judgment against Buntain. The purchaser under this judgment, at the sale by the sheriff acquired, therefore, a right superior to any conveyed by the deed to McKeen, and this, whether Buntain’s title was a legal or a mere equitable title; if either, it was, by our statute, subject to the lien of the judgment. Green, through whom Bishop derives his equity, acquired his rights before McKeen acquired any claim of any kind. It is an acknowledged principle everywhere, that the holder of an equity may protect his equity by acquiring the legal title, and thus cut off other rival equities. This, the appellee Bishop, has done, and he is now on vantage ground, and can not be compelled to surrender it to appellant. We see no error in the decree dismissing the bill, and therefore affirm the same. Decree affirmed.